Exhibit 10.1


2019 AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
FOR VERITEX HOLDINGS, INC.
1.Purpose and Effect Date.
(a)    Purpose. The 2019 Amended and Restated Omnibus Incentive Plan for Veritex
Holdings, Inc. has two complementary purposes: (i) to attract and retain
outstanding individuals to serve as officers, employees, directors and service
providers; and (ii) to increase shareholder value. This Plan will provide
participants incentives to increase shareholder value by offering the
opportunity to acquire shares of the Company’s common stock, or receive monetary
payments, on the potentially favorable terms that this Plan provides. In
addition, the Plan is intended to advance the Company’s growth and success and
to advance its interests by attracting and retaining well-qualified Non-Employee
Directors upon whose judgment the Company is largely dependent for the
successful conduct of its operations and by providing such individuals with
incentives to put forth maximum efforts for the long-term success of the
Company’s business.
(b)    Effective Date. This Plan was originally adopted by the Board of
Directors (the “Board”) of the Company on September 2, 2014 (the “Original
Effective Date”) and approved by the Company’s shareholders on September 16,
2014. This amended and restated Plan was approved by the Compensation Committee
on April 5, 2019 (the “Effective Date”).
2.    Definitions. Capitalized terms used in this Plan have the meanings given
below. Additional defined terms are set forth in other sections of this Plan.
(a)    “Applicable Law” means the requirements relating to the administration of
equity-based awards under U.S. and state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or jurisdiction where Awards are,
or will be, granted under the Plan.
(b)    “Award” means a grant of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Stock, performance-based Awards, cash-based
Awards, or any other type of award permitted under the Plan.
(c)    “Change in Control” except as may otherwise be provided in an Option
agreement, or other applicable agreement, means the occurrence of any of the
following:
(i)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
shareholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization;


1

--------------------------------------------------------------------------------





(ii)    The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (x) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (y) to a corporation or other entity
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of the common stock of the consolidation
or corporate reorganization which does not result in a Change in Control as
defined herein);
(iii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board are replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause, if any person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same person will not be considered a Change in Control;
(iv)    The consummation of any transaction as a result of which any person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing at least
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this paragraph (iv), the term
“person” shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude:
(1)    a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;
(2)    a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;
(3)    the Company; and
(4)    a corporation or other entity of which at least a majority of its
combined voting power is owned directly or indirectly by the Company; or
(v)    A complete winding up, liquidation or dissolution of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions
(d)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.


2

--------------------------------------------------------------------------------





(e)    “Commission” means the United States Securities and Exchange Commission
or any successor agency.
(f)    “Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority), or such other committee of the
Board as designated or authorized by the Board to administer the Plan. Unless
otherwise determined by the Board, the Committee shall be composed of no fewer
than two directors, each of whom is an Outside Director provided that if no such
committee shall be in existence at any time, the functions of the Committee
shall be carried out by the Board.
(g)    “Company” means Veritex Holdings, Inc., a Texas corporation, or any
successor thereto.
(h)    “Director” means a member of the Board, and “Non-Employee Director” means
a Director who is not also an officer or an employee of the Company or an
affiliate.
(i)    “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
(j)    “Fair Market Value” means (i) if the stock is listed on a securities
exchange, the closing sales price on the principal such exchange on such date
or, in the absence of reported sales on such date, the closing sales price on
the immediately preceding date on which sales were reported, or (ii) if the
stock is not listed on a securities exchange, a value that will be determined by
such other method as the Committee determines in good faith to be reasonable and
in compliance with Code Section 409A.
(k)    “Option” means the right, granted to a Participant pursuant to this Plan,
to purchase Shares at a stated price for a specified period of time.
(l)    “Outside Director” means a Director who meets the qualifications of a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
and any other qualifications required by the applicable stock exchange on which
the Shares are traded.
(m)    “Participant” means an individual selected by the Committee to receive an
Award.
(n)    “Plan” means this 2019 Amended and Restated Omnibus Incentive Plan for
Veritex Holdings, Inc., as may be amended from time to time.
(o)    “Restriction Period” means the length of time established relative to an
Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or Stock Units subject to such Award and at the end
of which the Participant obtains an unrestricted right to such Stock or Stock
Units.
(p)    “Restricted Stock” means a Share that is subject to a risk of forfeiture
and a Restriction Period.


3

--------------------------------------------------------------------------------





(q)    “Restricted Stock Unit” or “RSU” means the right to receive a payment
equal to the Fair Market Value of one Share that is subject to a risk of
forfeiture and a Restriction Period.
(r)    “Share” means a share of Stock.
(s)    “Stock” means the common stock of the Company, par value of $0.01 per
share.
(t)    “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.
(u)    “Stock Unit” means a right to receive a payment equal to the Fair Market
Value of one Share.
(v)    “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entity in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.
3.    Shareholder Approval. In September 2014 the Board adopted and the
Company’s shareholders approved the original statement of this Plan. This
amended and restated Plan has been adopted by the Compensation Committee
pursuant to Section 14 of the Plan and shall be submitted to the Company’s
shareholders for approval. Any Awards payable in Shares and granted under the
Plan in excess of the number of Shares reserved under the Plan as of the
Original Effective Date and prior to shareholder approval of this amended and
restated Plan will be granted subject to such shareholder approval.
4.    Eligibility. The persons eligible to receive Awards under the Plan shall
be designated as Participants by the Committee. The Committee may, in its
discretion, designate any employee, director, consultant or other services
provider of the Company or its Subsidiaries as a Participant.
5.    Administration.
(a)    The Plan shall be administered by the Committee, which shall have the
full power and authority to (i) designate Participants; (ii) determine the types
of Awards to be granted under the Plan; (iii) determine the number of Shares to
be covered by each Award; (iv) determine the terms and conditions of any Award;
(v) amend the terms and conditions of any Award; (vi) determine whether, to what
extent, and under what circumstances Awards may be exercised in cash, Shares,
other securities, other Awards or other property, as well as determine whether,
to what extent, and under what circumstances Awards may be cancelled, forfeited
or suspended; (vii) establish, amend, suspend or waive rules and appoint such
individuals as it shall deem appropriate for the proper administration of the
Plan; (viii) to approve forms of Award


4

--------------------------------------------------------------------------------





agreements for use under the Plan; (ix) to determine the terms and conditions,
not inconsistent with the terms of the Plan, of any Award granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating thereto, based in each case on such factors as the Committee
will determine; (x) to construe and interpret the terms of the plan and Awards
granted pursuant to the Plan; (xi) to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations established
for the purpose of satisfying applicable foreign laws, for qualifying for
favorable tax treatment under applicable foreign laws or facilitating compliance
with foreign laws; sub-plans may be created for any of these purposes; and (xii)
make any other determination and take any other action that the Committee deems
necessary for the administration of the Plan.
(b)    The Committee may delegate to any officer of the Company its authority to
grant Awards under the Plan or to modify or amend the terms of any outstanding
award, including the time or times when Awards may be exercised; provided,
however, that an officer who receives a delegation of authority under this
Section 5(b) shall not be granted the authority to grant himself or herself an
Award under the Plan or to modify or amend the terms of any award granted to him
or her by the Committee.
(c)    The Committee will consist of two or more individuals each of whom will
be an Outside Director.
(d)    The terms of the Plan outlined below apply to all Awards granted under
the Plan, unless otherwise stipulated in an Award’s individual grant agreement,
provided however, in the event of a conflict between the terms of the Plan and
the terms of an individual grant agreement, the individual grant agreement shall
control.
6.    Indemnification. The Company will indemnify and hold harmless each member
of the Board and the Committee, and each officer or member of any other
committee to whom a delegation under this Plan has been made, as to any acts or
omissions with respect to this Plan or any Award to the maximum extent that the
law and the Company’s certificate of incorporation and bylaws permit.
7.    Shares Available for Awards. The aggregate number of Shares that are
available for grant under the Plan shall be 2,500,000 Shares. In addition, up to
a maximum of 467,748 Shares are available for grant under the Plan solely with
respect to certain awards issued in January 2019 and approved by shareholders on
May 21, 2019.
8.    Limitation on Awards. The maximum aggregate number of Shares subject to
Awards granted under the Plan in any 12-month period to any one Participant
shall be 500,000. The maximum aggregate cash-based Award that may be paid under
the Plan to any one Participant in any fiscal year shall be $1,000,000.
9.    Accounting for Awards. If an Award entitles Participant to receive or
purchase Shares, the number of Shares covered by such Award, or to which such
Award relates, shall be


5

--------------------------------------------------------------------------------





counted on the date of the grant of such Award against the aggregate number of
Shares available for grant under the Plan. Any Shares subject to an Award that
terminates or is forfeited or cancelled shall become available again for grant
under the Plan. Shares withheld as full or partial payment to the Company for
the purchase or exercise price relating to an Award, or to satisfy tax
withholding obligations, shall again be available for grant under the Plan.
10.    Adjustments. In the event of a recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, disposition, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall (as deemed appropriate)
adjust (i) the number and type of Shares subject to, or that may become subject
to, outstanding Awards; (ii) the purchase price or exercise price with respect
to the Award; or (iii) any other limitations contained within the Plan.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
outstanding Options or Stock Appreciation Rights that would constitute a
modification, extension, or substitution of such rights under Treas. Reg.
Section 1.409A-1(b)(5)(v) that would be treated as the grant of a new stock
right or change in the form of payment for purposes of Code Section 409A.
11.    Award Types.
(a)    Stock Options
Exercise Price - The exercise price applicable to an Option shall not be less
than 100% of the Fair Market Value of a Share on the date of grant,
Stock Option Term - Options will remain exercisable for no longer than 10 years
from the date of grant.
Dividend and Voting Rights – Prior to exercise of any Option, Participants shall
not be entitled to receive any cash or Stock dividends paid to or made with
respect to the Shares underlying such Option, and shall not have the right to
vote the Shares underlying such Option.
Time and Manner of Exercise - Unless otherwise provided in an Option agreement,
payment of the exercise price of an Option may be made in whole or in part, in
the form of (i) cash or cash equivalents, (ii) delivery of previously-acquired
Shares based on the Fair Market Value of the Shares on the date the Option is
exercised, (iii) withholding of Shares from the Option based on the Fair Market
Value of the Shares on the date the Option is exercised, (iv) broker-assisted
market sales, or (iv) any other cashless exercise arrangement.


6

--------------------------------------------------------------------------------





(b)    Stock Appreciation Rights
Exercise Value - The excess of (i) the Fair Market Value of one Share on the
date of exercise over the grant price of the SAR — with the grant price not
being less than 100% of the Fair Market Value of a Share on the date of grant.
SAR Term - SARs will remain exercisable for no longer than 10 years from the
date of grant.
Form of Payment - SARs may be settled in cash or Stock as specified in the
applicable grant agreement.
(c)    Restricted Stock and RSUs
Dividend and Voting Rights - Participants who receive Shares of restricted Stock
and/or RSUs shall not be entitled to receive any cash or Stock dividends paid to
or made with respect to such Shares and shall not have the right to vote the
Shares until such Shares have vested.
Form of Payment - RSUs may be settled in cash or Stock as specified in the
applicable grant agreement.
Code Section 409A — All RSUs must be settled or paid before the 15th day of the
third month following the end of the Participant’s (or the Company’s, if later)
taxable year in which the RSU vests, or at such other time as determined by the
Committee, taking into account the requirements of Section 409A of the Code.
(d)    Cash-based Awards
Performance Period - The applicable Performance Period shall be determined by
the Committee and provided in the Participants’ grant agreements or other
relevant documentation.
Payout Opportunities - The Committee shall approve a threshold, target, and
maximum Awards payout opportunity for each Participant for the fiscal year. In
no event shall the Awards payout opportunity exceed $1,000,000.
Payment of Cash-based Awards - Cash-based Awards must be payable solely as a
result of the Company’s performance during the Performance Period and as
determined after the end of the Performance Period.
Code Section 409A — All cash-based Awards must be settled or paid before the
15th day of the third month following the end of


7

--------------------------------------------------------------------------------





the Participant’s (or the Company’s, if later) taxable year in which the
cash-based Award vests, or at such other time as determined by the Committee,
taking into account the requirements of Section 409A of the Code.
(e)    Stock Awards - The Committee may grant Awards of Stock that are not
subject to vesting or other conditions.
(f)    Performance-based Awards - Any Award granted under the Plan may be
subject to the Performance Goals.
Performance Period (herein so called) - The applicable Performance Period shall
be determined by the Committee, as set forth in the Participants’ grant
agreements.
Performance Goals (herein so called) - Performance Goals shall be determined by
the Committee and may consist of any of the following (without limitation):
growth in interest income and expense; net-income; net interest margin;
efficiency ratio; reduction in non-accrual loans and non-interest expense;
growth in non-interest income and ratios to earnings assets; net revenue growth
and ratio to earning assets; capital ratios; asset or liability interest rate
sensitivity and gap; effective tax rate; deposit growth and composition;
liquidity management; securities portfolio (value, yield, spread, maturity, or
duration); earning asset growth and composition (loans, securities);
non-interest income (e.g., fees, premiums and commissions, loans, wealth
management, treasury management, insurance, funds management); overhead ratios,
productivity ratios; credit quality measures; return on assets; return on
equity; economic value of equity; compliance and regulatory ratings; internal
controls; enterprise risk measures (e.g., interest rate, loan concentrations,
portfolio composition, credit quality, operational measures, compliance ratings,
balance sheet, liquidity, insurance); volume in production or loans; cash flow;
cost; revenues; sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; profit margin; earnings per Share; operating
earnings; capital expenditures; expenses or expense levels; economic value
added; ratio of operating earnings to capital spending or any other operating
ratios; free cash flow; net profit; net sales; net asset value per Share; the
accomplishment of mergers, acquisitions, dispositions, public offerings or
similar extraordinary business transactions; sales growth; price of the
Company’s common shares; return on investment; return on assets, equity or
shareholders’ equity; market share; inventory levels, inventory turn or
shrinkage; customer satisfaction; or total return to shareholders.


8

--------------------------------------------------------------------------------





The Performance Goals shall be computed in accordance with generally accepted
accounting principles or under a methodology established by the Committee.
Discretion - The Committee may not, in any event, increase the amount of
compensation payable to a Participant upon the attainment of a Performance Goal.
Payment/Settlement - Performance-based Awards will be paid or settled only upon
the attainment of the Performance Goals specified in a Participant’s grant
agreement.
Code Section 409A — All performance-based Awards must be settled or paid before
the 15th day of the third month following the end of the Participant’s (or the
Company’s, if later) taxable year in which the performance-based Award vests, or
at such other time as determined by the Committee, taking into account the
requirements of Section 409A of the Code.
(g)    Other Requirements
Consideration for Awards - Awards may be granted for no cash consideration or
for any cash or other consideration as determined by the Committee or required
by Applicable Law.
Vesting - Awards shall vest according to the vesting schedule provided within
the applicable Award agreement. In addition, any unvested Awards may, at the
discretion of the Committee, become fully vested upon the earlier of the
occurrence of a termination of employment due to the Participant’s death,
disability, Change in Control of the Company or retirement after attaining the
age of 65 with 10 years of service.
Forfeiture – Unless otherwise determined by the Committee pursuant to Section
5(a)(ix), upon a Participant’s termination of employment other than in the case
of the Participant’s death, disability, a Change in Control of the Company, or
retirement after attaining the age of 65 with 10 years of service during the
applicable vesting period, all unvested Awards held by the Participant shall be
forfeited.
Clawback Policy — Notwithstanding any other provision of this Plan or any Award
agreement to the contrary, any Award received by the Participant, issued
hereunder, and/or any amount received with respect to any sale of any such
Shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s Clawback
Policy, as it may


9

--------------------------------------------------------------------------------





be amended from time to time (the “Policy”). The Participant agrees and consents
to the Company’s application, implementation and enforcement of (i) the Policy
or any similar policy established by the Company that may apply to the
Participant and (ii) any provision of Applicable Law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy, any
similar policy (as applicable to the Participant) or Applicable Law without
further consent or action being required by the Participant. To the extent that
the terms of this Plan or of any Award agreement conflict with the Policy or any
similar policy, then the terms of such policy shall prevail.
(h)    Tax Withholding - The Company or the Committee may take such action as
appropriate to ensure all applicable federal, state, or local payroll,
withholding, income or other taxes (that are the responsibility of the
Participant) are withheld and collected from the Participant. The Participant
shall make appropriate arrangements for the payment to the Company of all
amounts which the Company is required to withhold in connection with the
vesting, exercise, purchase, or distribution of an Award. Such arrangements may
include making cash payments, transferring vested Shares to the Company,
electing to have Shares withheld from the Award that is vesting or being
exercised or settled, or electing to have taxes withheld from other wages.
(i)    Prohibition on Re-pricing - No Option or SAR may be amended to reduce the
Award’s initial exercise or grant price without the approval of the Board.
(j)    Rights as Shareholders - Except with respect to vested Shares, or as
otherwise provided in a grant agreement, a Participant shall not have any rights
and privileges of a shareholder of the Company.
(k)    Award Agreement - No Participant will have rights under an Award granted
to such Participant unless and until an Award agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant. In the case of an Award that is not subject to any vesting
conditions, the Award may be evidenced by the grant of a share of stock and the
terms of such Award shall be determined by the Plan.
(l)    Fractional Shares - No fractional Shares shall be granted or delivered
pursuant to the Plan or any Award. In the event an Award would result in a
fractional Share, the number of Shares will be rounded down and the value of the
fractional Share shall be paid to the Participant in cash.
12.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship with the Company or any of its Subsidiaries, nor will they
interfere in any way with the Company’s, a Subsidiary’s, or the Participant’s
right to terminate such relationship at any time, with or without cause, to the
extent permitted by Applicable Law.


10

--------------------------------------------------------------------------------





13.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Committee makes the determination granting such Award, or
such other later date as is determined by the Committee. Notice of the
determination will be provided to each Participant within a reasonable period of
time after the date of such grant.
14.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Committee may at any time amend, alter,
suspend or terminate the Plan.
(b)    Shareholder Approval. The Company will obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Law.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company. No
amendment to the Plan shall be effective with respect to an Award that was
issued prior to the adoption of the amendment and is outstanding as of such
date, if, and to the extent that, such amendment would otherwise constitute a
modification of the Award. Termination of the Plan will not affect the
Committee’s ability to exercise the powers granted to it hereunder with respect
to Awards granted under the Plan prior to the date of such termination.
15.    Conditions for Issuance of Shares. Shares will not be issued pursuant to
the exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Law and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
16.    Transferability of Awards. Unless determined otherwise by the Committee,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Committee makes an Award transferable, the Award
agreement will include, or shall be amended to include, such additional terms
and conditions as the Committee deems appropriate.
17.    Dissolution or Liquidation; Merger or Change in Control.
(a)    Dissolution or Liquidation. In the event of the proposed winding up,
dissolution or liquidation of the Company, the Committee will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
(b)    Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Committee determines, including,
without limitation, that each Award be assumed, cancelled or an equivalent
option or right substituted by the


11

--------------------------------------------------------------------------------





successor corporation or a parent or Subsidiary of the successor corporation.
The Committee will not be required to treat all Awards similarly in the
transaction.
Except as set forth in an Award agreement, in the event that the successor
corporation does not assume or substitute for the Award, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all Performance Goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted in the event of a Change in Control, the Committee
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Committee in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.
For the purpose of this subsection (b), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of common stock for each
Share held on the effective date of the transaction (and if the holders were
offered a choice consideration, the type consideration chosen by the holders of
a majority of outstanding Shares); provided; however, that if such consideration
received in the Change in Control is not solely common stock of the successor
corporation or its parent, the Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit or performance-based Award, for each Share subject to such Award, to be
solely common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by holders of common stock
in the Change in Control.
Notwithstanding anything in this subsection (b) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
18.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which requisite authority will
not have been obtained.
19.    Governing Law. The Plan and all Awards hereunder shall be construed in
accordance with and governed by the laws of the State of Texas, but without
regard to its conflict of law provisions.


12

--------------------------------------------------------------------------------







Amended and Restated Plan approved by the Compensation Committee as of April 5,
2019.
Approved by the shareholders of the Company as of May 21, 2019.


13